The petition of Barry Schuss for certification for appeal from the Appellate Court, 35 Conn. App. 94 (AC 12434), is granted, limited to the following issue:
*922Decided September 20, 1994
The Supreme Court docket number is SC 15051.
Donald W. O’Brien, Lois Tanzer and Kathleen M. Grover, in support of the petition.
William F. Gallagher, in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the psychiatric records of Barry Schuss were disclosable under General Statutes § 52-146Í (5)?”